    Case: 1:21-cv-02600 Document #: 36 Filed: 06/17/21 Page 1 of 1 PageID #:1544


                    U.S. District Court for the Northern District Of Illinois
                                  Attorney Appearance Form

Case Title: LG Electronics Inc. and LG Electronics Alabama, Inc. v. The Partnerships and
Unidentified Corporate Association Listed in Schedule A
                                                                              Case Number: 21-cv-2600

An appearance is hereby filed by the undersigned as attorney for:
Defendants Qingdao Ecopure Filter Co., Ltd., d/b/a WaterdropDirect; Qingdao Maxwell
Commercial and Trading Company Ltd., d/b/a Water Purity Expert; and Qingdao Youniwei shang
mao you xian gong si, a/k/a Uniwell Trading Co., Ltd., d/b/a Uniwell Filter

Attorney name (type or print):              Steven P. Mandell

Firm:           Mandell Menkes LLC

Street address:          1 North Franklin Street, Suite 3600

City/State/Zip:          Chicago, IL 60606

Bar ID Number: 6183729                                      Telephone Number: (312) 251-1000
(See item 3 in instructions)

Email Address: smandell@mandellmenkes.com

Are you acting as lead counsel in this case?                                            Yes          X No

Are you acting as local counsel in this case?                                       X Yes                   No

Are you a member of the court’s trial bar?                                          X     Yes            No

If this case reaches trial, will you act as the trial attorney?                         Yes         X No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you a
                                                                              Federal Defender
                                                                              CJA Panel Attorney


In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.
Executed on June 17, 2021

Attorney signature:            S/ Steven P. Mandell
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                                Revised 8/1/2015
